DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election of claims 1-5, drawn to a ferritic stainless steel in the reply filed on 03/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6, drawn to a method of manufacturing a ferritic stainless steel, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Information Disclosure Statement
The information disclosure statement filed 11/05/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A legible copy of Foreign Patent Document EP 2224030 A1 was not provided as part of the filing dated 11/05/2019 and therefore it is lined through. It is noted that a copy of Foreign Patent Document EP 2224030 A1 was provided as part of the information disclosure statement filed 11/17/2020.
The information disclosure statement filed 11/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1-5, instant claim 1 requires the limitation of “A ferritic stainless steel for an exhaust system heat exchanger with reduced adsorption of carbon sludge”. It is unclear what amount of adsorption of carbon sludge would meet the “reduced adsorption of carbon sludge” limitation. Claims 2-5 are dependents of claim 1 and thereby also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0272594 A1 of Hiraide (US'594) of record.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.003 to 0.1
0.03 or less
Si
0.01 to 2.0
0.02 – 1.5
Mn
0.01 to 1.5
0.02 – 2 
P
0.05 or less
0.04 or less
S
0.005 or less
0.01 or less
Cr
10 to 30
10 – 21 
Ti
0.001 to 0.10
Ti – 3N: 0.03 or less
10(Ti – 3N)+Al: 0.5 or less
Al
0.001 to 0.15
0.002 – 0.5 
N
0.003 to 0.03
0.05 or less
Nb
0.3 to 0.6
0.03 – 1 
Mo
0.01 to 2.5
3 or less, 0.3 – 3 
Cu
Claim 2: 0.01 – 0.15
3 or less
Fe + impurities
Balance
Balance







Regarding claims 1-5, US 2010/0272594 A1 of Hiraide (US'594) teaches [0012] “a ferritic stainless steel having excellent brazeability in the case where brazing is conducted at high temperatures under low oxygen partial pressures, as with Ni braze and Cu braze” which “contains, in terms of mass percent, 0.03% or less of C, 0.05% or less of N, 0.015% or more of C+N, 0.02 to 1.5% of Si, 0.02 to 2% of Mn, 10 to 22% of Cr, 0.03 to 1% of Nb, and 0.5% or less of Al, and further contains Ti in a content that satisfies the following formulae (1) and (2), with the remainder composed of Fe and unavoidable impurities. Ti-3N ≦0.03 (1) 10(Ti-3N)+Al≦0.5  (2)” “[0025] With respect to the ferritic stainless steel with excellent brazeability of the present invention, one or more selected from the group consisting of, in terms of mass %, 3% or less of Mo; 3% or less of Ni; 3% or less of Cu; 3% or less of V; and 5% or less of W may further be included. [0026] One or more selected from the group consisting of, in terms of mass %, 0.002% or less of Ca; 0.002% or less of Mg; and 0.005% or less of B may further be included.” In other words, the prior art teaches a ferritic stainless steel with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. US'594 abstract, [0001-[0050]}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art is silent regarding the claimed limitations of a) TiN precipitates having a size of 0.1 μm or more are distributed in a surface layer of a ferrite matrix at a concentration of 2.5 x 104 ea/mm2 or less, b) TiN precipitates, TiN.NbC complex precipitates, and NbC precipitates having a size of 0.1 μm or more respectively are distributed in the surface layer of the ferrite matrix, wherein the precipitates satisfy Expression 1: {Z/(X+Y)}≥20, c) TiN.NbC complex precipitates are distributed in the surface layer of the ferrite matrix at a concentration of 1.3*104 ea/mm2 or less and d)  NbC precipitates are distributed in the surface layer of the ferrite matrix at a concentration of 9.6*105 ea/mm2 or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (instant claims and the alloy of the prior art are ferritic stainless steels) and c) the claimed and prior art products are produced by identical or substantially identical processes {instant alloy: instant specification pp.18:3-16; Prior art: [0050]–[0056]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733